EXHIBIT 10.95

 

ELITE DATA SERVICES INC.

 

INDEPENDENT CONTRACTOR AGREEMENT

(Brenton Mix)

 

This INDEPENDENT CONTRACTOR AGREEMENT (the “Agreement”) is made and entered into
as of March 14, 2017 (the “Effective Date”), by and between ELITE DATA SERVICES
INC., a Florida Corporation (“Company”), and BRENTON MIX, an individual
(collectively referred to as the “Contractor”).

 

1. Engagement. Subject to the terms and conditions of this Agreement, the
Company hereby engages the Contractor to perform the services set forth herein,
and Contractor hereby accepts such engagement.

 

2. Duties, Term, and Compensation. Contractor’s duties, term of engagement,
compensation and provisions for payment thereof shall be as set forth in
Schedule I, which may be amended in writing from time to time in accordance with
Section 22 hereof, or supplemented with subsequent payments for services to be
rendered by Contractor and agreed to by the Company, and which collectively are
hereby incorporated by reference. During the term of this Agreement, Contractor
shall devote as much of its productive time, energy and abilities to the
performance of its duties hereunder as is necessary to perform the required
duties in a timely and productive manner. The Contractor is expressly free to
perform services for other parties while performing services for the Company.

 

3. Expenses. During the term of this Agreement, Contractor shall bill and the
Company shall reimburse Contractor for all reasonable and out-of-pocket expenses
incurred in connection with the performance of the duties hereunder, such
expenditures shall be approved by the Company in writing prior to being incurred
by the Contractor.

 

4. Written Reports. The Company may periodically request progress reports be
provided by Contractor. The reports shall be written and in such form as is
reasonably requested by the Company.

 

5. Independent Contractor. This Agreement shall not render the Contractor or any
of its affiliates, an officer, director, employee, partner, agent of, or partner
in a joint venture with the Company for any purpose, unless otherwise agreed to
in writing by Company. The Contractor is and will remain an independent
contractor, as defined in Internal Revenue Service Publication 15-A, in its
relationship to the Company. The Company shall not be responsible for any
withholding taxes with respect to the Contractor’s compensation hereunder. The
Contractor shall have no claim against the Company hereunder or otherwise for
vacation pay, sick leave, retirement benefits, social security, worker’s
compensation, health or disability benefits, unemployment insurance benefits, or
employee benefits of any kind.

 

6. Inventions. Except as otherwise agreed to by the Company in writing, any and
all writings, inventions, discoveries, formulations, improvements, processes,
procedures, techniques, developments and innovations which Contractor makes,
conceives, discovers or develops, either solely or jointly with any other person
or persons, whether or not during working hours and whether or not at the
request or upon the suggestion of the Company or any of its affiliates, which
relate to or are useful in connection with the specific products manufactured
and sold by the Company, at any time during the term of this Agreement, shall be
the sole and exclusive property of the Company. Contractor shall make full
disclosure to the Company of all such writings, inventions, discoveries,
formulations, improvements, processes, procedures, techniques, developments and
innovations and shall, at the Company’s request, do everything necessary or
desirable to vest the absolute title thereto in the Company. Any and all
writings, inventions, discoveries, formulations, improvements, processes,
procedures, techniques, developments and innovations which Contractor has made,
conceived, discovered or developed, either solely or jointly with any other
person or persons, prior to the commencement of this Agreement and utilized by
Contractor in rendering its duties to the Company are hereby licensed to the
Company for use in its operations and for an infinite duration. This license is
non-exclusive, and may be assigned without the Contractor’s prior written
approval by the Company to an affiliate of the Company.

 

  1

   



 

7. Confidentiality. Contractor acknowledges that during the performance of its
duties and obligations pursuant to this Agreement, Contractor may receive, learn
or otherwise become aware of information regarding the Company including without
limitation its business methods, strategies, policies, procedures, techniques,
research, historical or projected financial information, budgets, trade secrets,
or any other confidential information of or relating to or dealing with the
business operations, activities or strategies of the Company (“Confidential
Information”). Contractor shall not use, disclose or communicate any of
Confidential Information other than for the purpose of fulfilling Contractor’s
duties and obligations under this Agreement. Contractor shall not disclose or
communicate Confidential Information, except to those individuals or entities
who are directly involved in Contractor’s performance under this Agreement, each
of such individuals or entities having first agreed, in writing, to be bound by
the provisions of this paragraph. All memoranda, notes, lists, records, files
documents and other papers and like items (and all copies, extracts and
summaries thereof) made or compiled by Contractor or made available to
Contractor containing Confidential Information or concerning the business of the
Company shall be the Company’s property and shall be returned to the Company
promptly upon termination of this Agreement or at any other time upon request by
the Company. Confidential Information shall not include information (i) known to
or owned by Contractor prior to the date of this Agreement, (ii) developed by
Contractor independent of the Company, (iii) that was at the time of disclosure
to Contractor or thereafter became public acknowledge through no fault or
omission of Contractor; or, (iv) was lawfully obtained by Contractor from a
third party under no obligation of confidentiality to the Company. For purposes
of this paragraph, the term “Contractor” includes without limitation the
Contractor and its subsidiaries and their respective officers, directors,
employees, consultants, advisors, agents, contractors and subcontractors.

 

8. Non-Solicitation. For a period of twelve (12) months following the
termination of this Agreement, the Contractor shall not, for its own benefit or
the benefit of any third party, directly or indirectly, induce or attempt to
influence any current, former or prospective employee, consultant, contractor,
customer, independent contractor, vendor or supplier of the Company or any of
its affiliates to terminate, diminish, or not establish an employment or other
relationship with the Company or any of its affiliates.

 

9. Right to Injunction. The parties hereto acknowledge that the services to be
rendered by the Contractor under this Agreement and the rights and privileges
granted to the Company under the Agreement are of a special, unique, unusual,
and extraordinary character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated by damages in any action at law,
and the breach by the Contractor of any of the provisions of this Agreement will
cause the Company irreparable injury and damage. The Contractor expressly agrees
that the Company shall be entitled to injunctive and other equitable relief in
the event of, or to prevent, a breach of any provision of this Agreement by the
Contractor. Resort to such equitable relief, however, shall not be construed to
be a waiver of any other rights or remedies that the Company may have for
damages or otherwise. The various rights and remedies of the Company under this
Agreement or otherwise shall be construed to be cumulative, and no one of them
shall be exclusive of any other or of any right or remedy allowed by law.

 

10. Termination. The Company may terminate this Agreement at any time by thirty
(30) days’ written notice to the Contractor; provided, however, that this
Agreement shall terminate immediately upon written notification to the
Contractor in the event of Contractor’s termination for “Cause.” In the event
that the Company terminates this Agreement without Cause, Contractor shall
continue to receive the payments defined in Schedule I hereto, for period ninety
(90) days after the date of termination. Notwithstanding Company’s termination
rights herein, Contractor may terminate this Agreement at any time by sixty (60)
days’ written notice to the Company, however, Contractor shall not be entitled
to receive any payments beyond the date of termination.

 

  2

   



 

11. Termination by Company for Cause. Termination for any of these events shall
constitute termination for “Cause”:

 

11.1 if the Contractor or any of its affiliates is convicted of, or enters a
plea of nolo contendere (or similar plea) with respect to, any crime or offense,
fails or refuses to comply with Company rules, policies, procedures or plan,
approved and effective at such time, or express direction of the Company’s Board
of Directors, commits any act of fraud, personal dishonesty or misappropriation
relating to or involving the Company, materially breaches or neglects the any
provision of this Agreement, including if Contractor or any of its affiliates
performs its duties in an incompetent manner as may be determined by the Board
of Directors in its sole discretion.

 

11.2 if a majority of the unaffiliated directors, if any, determines that the
Contractor has violated this Agreement in any respect and, after notice of such
violation, the Contractor has failed to cure such violation within 30 days; or

 

11.3 there is entered an order for relief or similar decree or order with
respect to the Contractor by a court having competent jurisdiction in an
involuntary case under the federal bankruptcy laws as now or hereafter
constituted or under any applicable federal or provincial bankruptcy, insolvency
or other similar laws; or the Contractor:

 



 

11.3.1 ceases, or admits in writing its inability, to pay its debts as they
become due and payable, or makes a general assignment for the benefit of, or
enters into any composition or arrangement with, creditors;

 

 

 

 

11.3.2 applies for, or consents, by admission of material allegations of a
petition or otherwise, to the appointment of a receiver, trustee, assignee,
custodian, liquidator or sequestrator, or other similar official, of the
Contractor or of any substantial part of its properties or assets, or authorizes
such an application or consent, or proceedings seeking such appointment are
commenced without such authorization, consent or application against the
Contractor and continue undismissed for 60 days;

 

 

 

 

11.3.3 authorizes or files a voluntary petition in bankruptcy, or applies for or
consents, by admission of material allegations of a petition or otherwise, to
the application of any bankruptcy, reorganization, arrangement, readjustment of
debt, insolvency, dissolution, liquidation or other similar law of any
jurisdiction, or authorizes such application or consent, or proceedings to such
end are instituted against the Contractor without such authorization,
application or consent and are approved as properly instituted and remain
undismissed for 60 days or result in adjudication of bankruptcy or insolvency;
or

 

 

 

 

11.3.4 permits or suffers all or any substantial part of its assets to be
sequestered or attached by court order and the order remains undismissed for 60
days. If any of the events specified above shall occur, the Contractor shall
give prompt written notice thereof to the Board of Directors upon the happening
of such event.



 

11.4 Contractor or any of its affiliates engages in the unauthorized disclosure
of Confidential Information and/or provides services for any other client,
company or organization other than Company.

 

  3

   



 

12. Action Upon Termination. From and after the effective date of termination of
this Agreement, except as otherwise specified herein, the Contractor shall not
be entitled to compensation for further services, other than reimbursement of
appropriately documented and approved expenses incurred by Contractor before the
termination of this Agreement, to the extent that Contractor would have been
entitled to such reimbursement but for the termination of this Agreement.

 

13. Representations and Warranties.

 

13.1 The Company represents and warrants to the Contractor as follows:

 



 

13.1.1 The Company is duly organized, validly existing and in good standing
under the laws of Florida, has the power to transact the business in which it is
now engaged and is duly qualified and in good standing under the laws of each
jurisdiction where the conduct of its business requires such qualification,
except for failures to be so qualified, authorized or licensed that could not in
the aggregate have a material adverse effect on the business operations, assets
or financial condition of the Company and its subsidiaries, taken as a whole.
The Company does not do business under any fictitious business name.

 

 

 

 

13.1.2 The Company has the power and authority to execute, deliver and perform
this Agreement and all obligations required and have taken all necessary actions
to authorize this Agreement and the execution, delivery and performance of this
Agreement and all obligations required. Except as shall have been obtained, no
consent of any other person including, without limitation, stockholders and
creditors of the Company, and no license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing or declaration with,
any governmental authority is required by the Company in connection with this
Agreement or the execution, delivery, performance, validity or enforceability of
this Agreement and all obligations required. This Agreement has been, and each
instrument or document required will be, executed and delivered by a duly
authorized officer of the Company, and this Agreement constitutes, and each
instrument or document required when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Company enforceable
against the Company in accordance with its terms.

 

 

 

 

13.1.3 The execution, delivery and performance of this Agreement and the
documents or instruments required will not violate any provision of any existing
law or regulation binding on the Company, or any order, judgment, award or
decree of any court, arbitrator or governmental authority binding on the
Company, or the governing instruments of, or any securities issued by, the
Company or of any mortgage, indenture, lease, contract or other Agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its subsidiaries, taken as a whole, and will not
result in, or require, the creation or imposition of any lien on any of its
property, assets or revenues pursuant to the provisions of any such mortgage,
indenture, lease, contract or other agreement, instrument or undertakings.



 

  4

   



 

13.2 The Contractor represents and warrants to the Company that:

 



 

13.2.1 The Contractor is duly organized and/or domiciled, validly existing and
in good standing under the laws of Colorado, has the corporate or individual
power to transact the business in which it is now engaged and is duly qualified
to do business and is in good standing under the laws of each jurisdiction where
the conduct of its business requires such qualification, except for failures to
be so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of the Contractor, taken as a whole. The Contractor does not do
business under any fictitious business name.

 

 

 

 

13.2.2 The Contractor has the corporate or individual power and authority to
execute, deliver and perform this Agreement and all obligations required and has
taken all necessary corporate action to authorize this Agreement and the
execution, delivery and performance of this Agreement and all obligations
required. Except as shall have been obtained, no consent of any other person
including, without limitation, creditors of the Contractor, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Contractor in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required. This Agreement has been and each instrument or document required will
be executed and delivered by a duly authorized officer of the Contractor, and
this Agreement constitutes, and each instrument or document required when
executed and delivered will constitute, the legally valid and binding obligation
of the Contractor enforceable against the Contractor in accordance with its
terms.

 

 

 

 

13.2.3 The execution, delivery and performance of this Agreement and the
documents or instruments required, will not violate any provision of any
existing law or regulation binding on the Contractor, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Contractor, or the governing instruments of, or any securities issued by,
the Contractor or of any mortgage, indenture, lease, contract or other
agreement, instrument or undertaking to which the Contractor is a party or by
which the Contractor or any of its assets may be bound, the violation of which
would have a material adverse effect on the business operations, assets, or
financial condition of the Contractor and its subsidiaries, taken as a whole,
and will not result in, or require, the creation or imposition of any lien on
any of its property, assets or revenues pursuant to the provisions of any such
mortgage indenture, lease, contract or other agreement, instrument or
undertaking.

 

 

 

 

13.2.4 In rendering its duties under this Agreement, the Contractor shall not
utilize any invention, discovery, development, improvement, innovation, or trade
secret in which it does not, or the Company does not, have a proprietary
interest.



 

14. Merger. This Agreement shall not be terminated by the merger or
consolidation of the Company into or with any other entity.

  

15. Successors and Assigns. This Agreement shall be binding on and inure to the
benefit of the parties hereto and their respective successors, heirs, personal
representatives, and permitted assigns.

 

  5

   



 

16. Choice of Law. This Agreement will be governed by and construed in
accordance with the internal laws of the State of Florida without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Florida or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Florida.

 

17. Arbitration. Any controversies arising out of the terms of this Agreement or
its interpretation shall be settled in Orange County, Florida in accordance with
the rules of the American Arbitration Association, and the judgment upon award
may be entered in any court having jurisdiction thereof.

 

18. Headings. Section headings are not to be considered a part of this Agreement
and are not intended to be a full and accurate description of the contents
hereof.

 

19. Assignment. Neither the Company nor the Contractor shall assign any of its
rights under this Agreement, or delegate the performance of any of its duties
hereunder, without the prior written consent of both parties.

 

20. Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice, demand
or other communication is given by mail, such notice shall be conclusively
deemed given five days after deposit thereof in the United States mail addressed
to the party to whom such notice, demand or other communication is to be given
as follows:

  



 

If to the Company:

If to the Contractor:

 

 

 

 

 

ELITE DATA SERVICES INC.

BRENTON MIX

 

 

720 S. Colorado Blvd., PH North

__________________________

 

 

Denver, CO 80246

__________________________

 

 

Tel: (720) 240-9378

Tel: _______________________

 

 

Email: admin@elitedata.io

Email:______________________

 

 

Attn: Chief Executive Officer

Attn: ______________________

 



 

Any party hereto may change its address for purposes of this paragraph by
written notice given in the manner provided above.

 

21. Amendments; Waivers. No provision of this Agreement may be waived or amended
except in a written instrument signed, in the case of an amendment, by each
party or, in the case of a waiver, by the party against whom enforcement of any
such waiver is sought. No action taken pursuant to this Agreement, including any
investigation by or on behalf of any party will be deemed to constitute a waiver
by the party taking such action, or compliance with any representation,
warranty, covenant or agreement contained herein. The waiver by any party hereto
of a breach of any provision of this Agreement shall not operate or be construed
as a waiver of any subsequent breach.

 

  6

   



 

22. Entire Understanding. This Agreement represents the entire agreement of the
parties hereto with respect to the matters contemplated hereby, and there are no
written or oral representations, warranties, understandings or agreements with
respect hereto, except as expressly set forth herein.

 

23. Unenforceability of Provisions. If any provision of this Agreement is held
to be invalid or unenforceable in any respect, the validity and enforceability
of the remaining terms and provisions of this Agreement shall not in any way be
affected or impaired hereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.

 

24. Counterparts. This Agreement may be executed via facsimile in one or more
counterparts and transmitted via facsimile or PDF, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument. When counterparts of copies have been executed by all parties, they
shall have the same effect as if the signatures to each counterpart or copy were
upon the same document and copies of such documents shall be deemed valid as
originals.

 

[Signatures Follow On Next Page]
 

  7

   



 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above.

 

 



COMPANY

 

ELITE DATA SERVICES INC.

 

A Florida Corporation

 

By:

/s/ Richard Phillips

 

Richard Phillips,

 

 

Sec., Treas. & Director

 

 

 

 

 

 

 

 

 

 

CONTRACTOR

 

By:

/s/ Brenton Mix

 

Brenton Mix,

 

 

Individually

 



 

  8

   



 

SCHEDULE I

 

DUTIES, TERM, AND COMPENSATION

 

1. DUTIES. The Company has engaged the Contractor perform services related to
overseeing and managing the development and execution of the Company’s long-term
strategy with a view to creating shareholder value in the capacity of Chief
Executive Officer (“CEO”), President and Chief Financial Officer (“CFO”).

 

The CEO/President’s leadership role also entails being ultimately responsible
for all day-to-day management decisions and for implementing the Company’s long
and short term plans. The CEO/President acts as a direct liaison between the
Board and management of the Company and communicates to the Board on behalf of
management. The CEO/President also communicates on behalf of the Company to
shareholders, employees, Government authorities, other stakeholders and the
public.

 

More specifically, the duties and responsibilities of the CEO/President include
the following:

 



 

· to lead, in conjunction with the Chairman and the Board, the development of
the Company’s strategy;

 

 

 

 

· to lead and oversee the implementation of the Company’s long and short term
plans in accordance with its strategy;

 

 

 

 

· to ensure the Company is appropriately organized and staffed and to have the
authority to hire and terminate staff as necessary to enable it to achieve the
approved strategy;

 

 

 

 

· to ensure that expenditures of the Company are within the authorized annual
budget of the Company;

 

 

 

 

· to assess the principal risks of the Company and to ensure that these risks
are being monitored and managed;

 

 

 

 

· to ensure effective internal controls and management information systems are
in place;

 

 

 

 

· to ensure that the Company has appropriate systems to enable it to conduct its
activities both lawfully and ethically;

 

 

 

 

· to ensure that the Company maintains high standards of corporate citizenship
and social responsibility wherever it does business;

 

 

 

 

· to act as a liaison between management and the Chairman and the Board;

 

 

 

 

· to communicate effectively with shareholders, employees, Government
authorities, other stakeholders and the public;



 

  9

   



 





 

· to keep abreast of all material undertakings and activities of the Company and
all material external factors affecting the Company and to ensure that processes
and systems are in place to ensure that the Chairman and the Board are
adequately informed;

 

 

 

 

· to ensure that the Chairman and the Company’s Directors are properly informed
and that sufficient information is provided to the Board to enable the Directors
to form appropriate judgments;

 

 

 

 

· to ensure the integrity of all public disclosure by the Company;

 

 

 

 

· in concert with the Chairman, to develop Board agendas; to request that
special meetings of the Board be called when appropriate;

 

 

 

 

· in concert with the Chairman, to determine the date, time and location of the
annual meeting of shareholders and to develop the agenda for the meeting;

 

 

 

 

· to sit on committees of the Board where appropriate as determined by the
Board; and

 

 

 

 

· to abide by specific internally established control systems and authorities,
to lead by personal example and encourage all employees to conduct their
activities in accordance with all applicable laws and the Company’s standards
and policies, including its environmental, safety and health policies.

 

The CFO’s leadership role also entails being ultimately responsible for all
day-to-day administrative, financial, and risk management operations of the
Company, to include the development of a financial and operational strategy,
metrics tied to that strategy, and the ongoing development and monitoring of
control systems designed to preserve company assets and report accurate
financial results.

 

More specifically, the duties and responsibilities of the CFO include the
following:

 



 

· demonstrating ethical leadership and business integrity;

 

 

 

 

· balancing short-term concerns and pressures, such as managing cash, liquidity,
and profitability, and long-term vision and sustainable organizational success;

 

 

 

 

· fulfilling stewardship responsibilities by ensuring effective compliance and
control and responding to ever increasing regulatory developments, including
financial reporting, capital requirements, and corporate responsibility;

 

 

 

 

· sharing strategic leadership responsibilities with the CEO and other senior
managers and ensuring the F&A function supports the business at a strategic and
operational level;

 

 

 

 

· driving and managing change and innovation within the organization; and

 

 

 

 

· engaging and communicating effectively with colleagues, investors, customers,
suppliers, regulators, and other internal and external stakeholders.



 

  10

   



 

The Board of Directors reserve the right to amend the Duties and
Responsibilities set forth in this Schedule I, from time to time, during the
Initial Term of this Agreement, as deemed necessary.

 

2. TERM. The term of this Agreement shall begin as of the date hereof
(“Effective Date”) and shall end on the third anniversary date (the “Initial
Term”) following the Effective Date unless terminated earlier as provided in
this Agreement. Following expiration of the Initial term, this Agreement shall
continue for two (2) successive one (1) year term unless either party shall
notify the other at least thirty (30) days prior to the end of the then term
that such party is terminating this Agreement.

 

3. COMPENSATION.

 

3.1 Salary. Subject to the terms of this Agreement, as compensation for
Contractor’s services, the Company shall pay Contractor a monthly fee in cash
equal to Ten Thousand Five Hundred Dollars (USD $10,000.00) for the first year,
Twelve Thousand Five Hundred Dollars (USD $12,500.00) for the second year,
Fifteen Thousand Dollars (USD $15,000.00) for the third year, and Twenty
Thousand Dollars (USD $20,000.00) for subsequent terms, unless otherwise agreed
to in writing by the Board of Directors, to be paid on the 1st business day of
each month, starting on the date of execution of this Agreement. In the event
one or more payments to the Consultant is not made within thirty (30) business
days of the due date, then Consultant may elect in writing to require the
Company to make such payment in the form of shares of restriction common stock
of the Company, pursuant to the terms and conditions of the Company’s Stock
Option Plan then in effect. Any and all payments due and payable to Consultant
in the form of cash and/or stock compensation as set forth hereinabove shall be
paid to Consultant and/or assigns.

 

3.2 Stock Option Plan. The Company may, from time to time, enter into
supplemental agreements or memorandums in writing with Contractor for the award
and payment to Contractor of additional compensation, including increases in the
aforesaid salary, bonuses, or stock incentives upon such terms and conditions as
the Company shall deem to be in its best interest and in the event of the
execution by the Company of any such agreements or memoranda, the right of
Contractor to additional compensation or bonuses shall be determined in
accordance with applicable provisions thereof, subject, however, to the
provisions hereinafter set forth. The amount of any bonus or stock incentive may
be increased or decreased and the amount of any additional compensation to be
received by Contractor from the Company is within the sole and absolute
discretion of the Company’s Board of Directors, pursuant the Company’s Equity
Incentive Stock Plan (the “Stock Plan”), as approved as of August 27, 2017,
which gives the Company the right to grant certain stock awards or options to
employees, directors and/or consultants of the Company or any of its
subsidiaries.

 

3.3 Expenses. In addition to the compensation described in Paragraph 3.1. above,
Contractor shall be entitled to reimbursement by the Company for all actual,
reasonable and direct expenses incurred by him in the performance of his duties
hereunder, provided such expenses (i) are business expenses that are properly
tax deductible for the Company (ii) were pre-approved by an appropriate officer
of the Company and (iii) were otherwise incurred in accordance with the policies
and procedures established by the Company from time to time. Contractor shall
provide the Company with written documentation of any expenses submitted for
reimbursement as required by Company policy and reimbursement for each item of
approved expense shall be made within a reasonable time.

 

4. OTHER ENGAGEMENT.

 

In addition to the duties and responsibilities of the Consultant as set forth in
Section 1 in this Schedule I, the Consultant (Brenton Mix) is also currently the
Chairman of the Board of Directors of the Company, pursuant to the executed
Board Member Services Agreement (“Board Services Agreement”), dated January 10,
2017.

 

 

11

 